       CASE 0:15-cr-00260-PAM-TNL Doc. 1058 Filed 10/09/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

United States of America,                             Case No. 15-cr-260(13) (PAM/TNL)

                            Plaintiff,

v.                                                     MEMORANDUM AND ORDER

Catarino Cruz, Jr.,

                        Defendant.
        ___________________________________________________________

       This matter is before the Court on Defendant’s Motion to Vacate under 28 U.S.C.

§ 2255. For the following reasons, the Motion is denied.

BACKGROUND

       In July 2016, a jury convicted Defendant Catarino Cruz, Jr., for his role in a large-

scale conspiracy to distribute methamphetamine. (Docket No. 606.) The evidence at trial

established that Cruz was one of the sources of methamphetamine for his co-Defendant

Jesse Garcia. The Court ultimately sentenced Cruz to 250 months’ imprisonment, a 42-

month downward variance from the otherwise applicable sentencing guidelines range.

(Docket No. 851.)

       Cruz appealed, arguing that the Court’s evidentiary rulings were incorrect and

challenging the sufficiency of the evidence. He also asserted that the Court’s guidelines

calculations included methamphetamine for which he was not responsible. The Eighth

Circuit Court of Appeals affirmed his conviction and sentence. United States v. Escobar,

909 F.3d 228 (8th Cir. 2018). Cruz did not seek certiorari in the United States Supreme

Court, and his conviction therefore became final in April 2019.
       CASE 0:15-cr-00260-PAM-TNL Doc. 1058 Filed 10/09/20 Page 2 of 5




       Cruz filed the instant Motion to Vacate on August 24, 2020. The Motion argues

that the jury used the wrong standard of proof to convict him and that his counsel was

ineffective for failing to object to an alleged lack of evidence and to move for a judgment

of acquittal. (Docket No. 1042.) The Government did not respond substantively to Cruz’s

Motion, instead moving to dismiss it as untimely. (Docket No. 1050.) In turn, Cruz moved

to strike the Government’s Motion, asking the Court to toll the statute of limitations and

deem his § 2255 Motion timely filed. (Docket No. 1055.)

DISCUSSION

       A prisoner in custody under [federal] sentence . . . claiming the right to be
       released upon the ground that the sentence was imposed in violation of the
       Constitution or laws of the United States, or that the court was without
       jurisdiction to impose such sentence . . . or is otherwise subject to collateral
       attack, may move the court which imposed the sentence to vacate, set aside
       or correct the sentence.

28 U.S.C. § 2255(a). Relief under § 2255 “is reserved for transgressions of constitutional

rights and for a narrow range of injuries that could not have been raised on direct appeal

and, if uncorrected, would result in a complete miscarriage of justice.” United States v.

Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996). Thus, not all claims of error in a conviction or

sentence are cognizable in a § 2255 proceeding. Sun Bear v. United States, 644 F.3d 700,

704 (8th Cir. 2011) (en banc). The petitioner bears the burden to establish that his

conviction or sentence violated either the Constitution or federal law. United States v. Hill,

215 F. Supp. 3d 823, 826 (D. Minn. 2016) (Kyle, J.).

       Although § 2255 requires a Court to hold an evidentiary hearing “[u]nless the

motion and the files and records of the case conclusively show that the prisoner is entitled


                                              2
        CASE 0:15-cr-00260-PAM-TNL Doc. 1058 Filed 10/09/20 Page 3 of 5




to no relief,” 28 U.S.C. § 2255(b), a “petition can be dismissed without a hearing if (1) the

petitioner’s allegations, accepted as true, would not entitle the petitioner to relief, or (2) the

allegations cannot be accepted as true because they are contradicted by the record,

inherently incredible, or conclusions rather than statements of fact.” Engelen v. United

States, 68 F.3d 238, 240 (8th Cir. 1995) (citations omitted). Cruz’s claims are contradicted

by the record, and he is not entitled to relief on any of them. The Court therefore declines

to hold an evidentiary hearing.

A.     Timeliness

       A motion to vacate a federal conviction or sentence must be filed within one year

of the judgment. 28 U.S.C. § 2255(f). That one-year period may be tolled “only if [the

prisoner] shows ‘(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way’ and prevented timely filing.” Holland v.

Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005)).

       The Government argues, and Cruz does not dispute, that the one-year period under

§ 2255(f) expired on April 4, 2020. Cruz contends that the COVID-19 pandemic prevented

him from fully presenting his claims until August, nearly five months later. But the

pandemic did not manifest in this country until mid-March. Cruz does not explain why he

was unable to research and present his claims in the eleven and one-half months before

April 4, 2020. He has not established that he was pursuing his rights diligently and that

equitable tolling is warranted.



                                                3
       CASE 0:15-cr-00260-PAM-TNL Doc. 1058 Filed 10/09/20 Page 4 of 5




B.     Ineffective Assistance of Counsel

       Even if Cruz’s claims were timely, however, they fail on the merits. His counsel

filed a motion for judgment of acquittal and Cruz’s contentions to the contrary are

incorrect. See Escobar, 909 F.3d at 238 (noting that “Cruz moved for a judgment of

acquittal”). Cruz also asserts that his counsel was ineffective for failing to challenge an

alleged lack of evidence. But as the Eighth Circuit found, the evidence was sufficient to

tie Cruz to the conspiracy and to convict him. Id. at 245-47. A claim for ineffective

assistance of counsel requires Cruz to establish, among other things, that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 694

(1984). Because the evidence sufficiently demonstrated Cruz’s role in the conspiracy, his

counsel was not ineffective for his alleged failure to challenge that evidence.

C.     Standard of Proof

       Finally, Cruz contends that the Court instructed the jury that it only need find Cruz

guilty by a preponderance of the evidence. The jury instructions, however, correctly stated

that the jury must find Cruz’s guilt beyond a reasonable doubt. (Docket No. 607 at 12, 13.)

The preponderance-of-the-evidence standard mentioned in the Eighth Circuit’s decision on

Cruz’s appeal is not the standard of proof for Cruz’s guilt, but rather the standard of proof

necessary to establish the admissibility of a co-conspirator’s hearsay statements. Escobar,

909 F.3d at 245-46. Cruz has not established any error in the admission of those statements

or in the standard of proof the jury applied.



                                                4
       CASE 0:15-cr-00260-PAM-TNL Doc. 1058 Filed 10/09/20 Page 5 of 5




D.     Certificate of Appealability

       Cruz may not appeal this Court’s ruling on his Motion to Vacate without a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B). But such a certificate requires Cruz to make

“a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2); see also

Kramer v. Kemna, 21 F.3d 305, 307 (8th Cir. 1994) (“Good faith and lack of frivolousness,

without more, do not serve as sufficient bases for issuance of a certificate under 28 U.S.C.

§ 2253.”). Cruz must establish that the issues he raises are “debatable among reasonable

jurists,” that different courts “could resolve the issues differently,” or that the issues

otherwise “deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997).

Cruz has not met this high standard, and no certificate of appealability will issue.

CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that

       1.     Defendant’s Motion to Vacate (Docket No. 1041) is DENIED;

       2.     The Government’s Motion to Dismiss (Docket No. 1050) is GRANTED;

              and

       3.     Defendant’s Motion to Strike (Docket No. 1055) is DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: October 9, 2020
                                           s/ Paul A. Magnuson
                                           Paul A. Magnuson
                                           United States District Court Judge




                                              5
